 

UNITED STATES DISTRICT COURT
- MIDDLE DISTRICT OF PENNSYLVANIA

DAVID N. MURPHY, SR.,

Plaintiff "CIVIL ACTION NO. 3:18-1404
V. )
(MANNION, D.J.)
SCOTT M. GROCHOWSKI, et al., (SCHWAB, M.QJ.)
Defendants
ORDER

In accordance with the memorandum issued this same day, IT iS
HEREBY ORDERED THAT:

(1) the report of Judge Schwab, (Doc. 60), is ADOPTED IN ITS
ENTIRETY;

(2) defendant Berdanier’s motion to dismiss, or in the
alternative, for summary judgment, (Doc. 27), is GRANTED
IN PART and DENIED IN PART. The motion is GRANTED
with respect to plaintiffs demand for a specific sum of
damages in his amended complaint, (Doc. 16), and
plaintiffs demand is STRICKEN. Berdanier’s motion is
DENIED with respect to plaintiffs First Amendment
retaliation claim against him.

(3) the Clerk of Court is directed to REMAND THIS CASE to
Judge Schwab for further proceedings as to the remaining

claims and defendants, i.e., plaintiff's knock-and-announce

 
 

claims against defendants Grochowski, Greenwald, Marrow,

and John Does 1-3, and his retaliation claim against

defendant Berdanier.

Date: February 18, 2020

18-1404-02-ORDER.wpd

 

s/ Hekacky E. Wauuiou
MALACHY E. MANNION

United States District Judge

 
